      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 1 of 8 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 RANDALL ELLIOT                                         )
                                                        )
                                                        )
           Plaintiff                                    )
                                                        )
 v.                                                     )   Civil Action No. 1:20-cv-5689
                                                        )
 REYNOLDS METALS COMPANY, LLC                           )
                                                        )
           Defendant                                    )



                                    ORIGINAL COMPLAINT


       COMES NOW Plaintiff Randall Elliot (“Plaintiff”), by and through his attorney Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint against Defendant

Reynolds Metals Company, LLC (“Defendant”), he does hereby state and allege as

follows:

                                 I. PRELIMINARY STATEMENTS

       1.        Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest and costs, including a reasonable attorney’s fee as a result of

Defendant’s failure to pay Plaintiff an overtime premium for hours worked in excess of

forty (40) hours per week.

       2.        Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.
                                                Page 1 of 8
                            Randall Elliot v. Reynolds Metals Company, LLC
                               U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                            Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 2 of 8 PageID #:2




                            II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Northern District of Illinois has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.     Plaintiff’s claims under the AMWA form part of the same case or controversy

and arise out of the same facts as the FLSA claims alleged in this Complaint. Therefore,

this Court has supplemental jurisdiction over Plaintiff’s AMWA claims pursuant to 28

U.S.C. § 1367(a).

       5.     Defendant conducts business within the State of Illinois and maintains its

global headquarters in Lake Forest.

       6.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Illinois has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Illinois.

       7.     On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

                                     III.    THE PARTIES

       8.     Plaintiff is a citizen and resident of Hot Spring County, Arkansas.

       9.     Defendant is a foreign, for-profit limited liability company, manufacturing and

providing aluminum metal products.

       10.    Defendant’s registered agent for service of process in Arkansas is C T

Corporation System, 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

       11.    Defendant                maintains               a            website       at

https://www.reynoldsconsumerproducts.com/.

                                               Page 2 of 8
                           Randall Elliot v. Reynolds Metals Company, LLC
                              U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                           Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 3 of 8 PageID #:3




                              IV.    FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       13.     Defendant operates an aluminum foil plant in Malvern, Arkansas.

       14.     Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       15.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, such as aluminum materials, equipment and tools.

       16.     Within the three (3) years preceding the filing of this Complaint, Defendant

continuously employed at least four employees, including Plaintiff.

       17.     At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and AMWA.

       18.     Plaintiff worked for Defendant as a salaried supervisor from around January

of 2013 until August of 2020.

       19.     Defendant directly hired Plaintiff, controlled his work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at least some

records regarding his employment.

       20.     Plaintiff’s duties included passing along schedules to front-line employees,

helping assign maintenance to equipment, and otherwise communicating to front-line

                                               Page 3 of 8
                           Randall Elliot v. Reynolds Metals Company, LLC
                              U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                           Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 4 of 8 PageID #:4




employees the decisions coming from management that have been passed to the

supervisors.

       21.     Plaintiff did not have the authority to hire or fire other employees.

       22.     Plaintiff did not make recommendations that were afforded particular weight

in hiring and firing decisions.

       23.     Plaintiff was classified as an exempt employee and was paid a salary with

the potential for a shift differential non-discretionary bonus payment.

       24.     At the time he was terminated, Plaintiff was guaranteed salary of

$85,000.00 per year, or around $1,634.00 per week.

       25.     Plaintiff was also paid an annual bonus based on the total profitability of the

company.

       26.     Plaintiff regularly worked in excess of forty (40) hours per week.

       27.     Specifically, Plaintiff’s schedule followed a three days on / three days off

pattern, so he was scheduled to work 48 hours one week and 36 hours the next week.

       28.     It was Defendant’s commonly applied policy to not pay Plaintiff an overtime

premium for the hours worked over forty (40) in a given week.

       29.     Defendant failed to pay Plaintiff an overtime rate, despite the fact that, for

the duration of his employment, he regularly worked more than forty (40) hours per week

as a salaried supervisor for Defendant.

       30.     Plaintiff was and is entitled to overtime compensation in the amount of one

and one-half (1.5) times his regular rate of pay for all hours worked in excess of forty (40)

in a week.




                                              Page 4 of 8
                          Randall Elliot v. Reynolds Metals Company, LLC
                             U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                          Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 5 of 8 PageID #:5




       31.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff violated the FLSA and AMWA.

             V.       FIRST CLAIM FOR RELIEF—Violation of the FLSA

       32.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       33.     29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week.

       34.     Defendant failed to pay Plaintiff one and one-half times his regular rate for

all hours worked over forty (40) hours per week, despite his entitlement thereto.

       35.     Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       36.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, unpaid minimum wages, unpaid overtime wages, liquidated

damages, pre-judgment interest, civil penalties and costs, including reasonable attorney’s

fees as provided by the FLSA.

       37.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

             VI.    SECOND CLAIM FOR RELIEF—Violation of the AMWA

       38.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.




                                               Page 5 of 8
                           Randall Elliot v. Reynolds Metals Company, LLC
                              U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                           Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 6 of 8 PageID #:6




       39.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated §§ 11-4-201, et seq.

       40.    At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       41.    Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay

all employees pay one and one-half times regular wages for all hours worked over forty

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       42.    Defendant failed to pay Plaintiff overtime wages for hours worked over forty

(40) in a given week as required under the AMWA, despite his entitlement thereto.

       43.    Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       44.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, costs, and a reasonable attorney’s fee

provided by the AMWA for all violations which occurred within the three (3) years prior to

the filing of this Complaint, plus periods of equitable tolling.

       45.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                               VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Randall Elliot respectfully prays that

Defendant be summoned to appear and to answer herein and for the following relief:




                                              Page 6 of 8
                          Randall Elliot v. Reynolds Metals Company, LLC
                             U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                          Original Complaint
      Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 7 of 8 PageID #:7




       A.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

       B.     A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act and attendant regulations;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate the

Arkansas Minimum Wage Act and the related regulations;

       D.     Judgment for damages for all unpaid regular and overtime compensation

under the Fair Labor Standards Act and attendant regulations;

       E.     Judgment for damages for all unpaid regular and overtime compensation

under the Arkansas Minimum Wage Act and the related regulations;

       F.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act

and attendant regulations in an amount equal to all unpaid overtime compensation owed

to Plaintiff during the applicable statutory period;

       G.     Judgment for liquidated damages pursuant to the Arkansas Minimum Wage

Act and the relating regulations;

       H.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       I.     Such other and further relief as this Court may deem necessary, just and

proper.




                                              Page 7 of 8
                          Randall Elliot v. Reynolds Metals Company, LLC
                             U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                          Original Complaint
Case: 1:20-cv-05689 Document #: 1 Filed: 09/24/20 Page 8 of 8 PageID #:8




                                                    Respectfully submitted,

                                                    PLAINTIFF RANDALL ELLIOT

                                                    SANFORD LAW FIRM, PLLC
                                                    20 North Clark Street, Suite 3310
                                                    Chicago, Illinois 60602
                                                    Telephone: (501) 221-0088
                                                    Facsimile: (888) 787-2040

                                                    SANFORD LAW FIRM, PLLC
                                                    One Financial Center
                                                    650 South Shackleford, Suite 411
                                                    Little Rock, Arkansas 72211
                                                    Telephone: (501) 221-0088
                                                    Facsimile: (888) 787-2040

                                                    /s/ Josh Sanford________
                                                    Josh Sanford
                                                    Ark. Bar No. 2001037
                                                    josh@sanfordlawfirm.com




                                     Page 8 of 8
                 Randall Elliot v. Reynolds Metals Company, LLC
                    U.S.D.C. (N.D. Ill.) Case No. 1:20-cv-5689
                                 Original Complaint
